 MONTGOMERY WARD & CO., INC551Montgomery Ward&Co., IncorporatedandRetailStore Employees Union,Local 692,affiliated withRetail Clerks International Association,AFL-CIO,Petitioner.Case 5-AC-10February17, 1971DECISION AND AMENDMENT OFCERTIFICATIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn August 13, 1958, in Case 5-RC-2513, RetailStore Employees Union, Local 886, Retail Clerks In-ternational Association, AFL-CIO, was certified bythe Board as the collective- bargaining representativeof certain employees of the Employer.' On July 29,1970, Retail Store Employees Union, Local 692, affil-iatedwith Retail Clerks International Association,AFL-CIO, filed the instant petition, requesting thatthe certification be amended by substituting Local692 for Local 886 as the bargaining representative ofthe employees in the certified unit. The Employeropposed the granting of the amendment, contending,inter aka,that the unit employees had not properlyauthorized the change in their bargaining representa-tive; that to substitute the petitioning union for thecertified union would constitute a radical change ofthe bargaining representative; and that Local 692'spetition raised a question concerning representationwhich can be resolved only by the filing of a repre-sentationpetition.A hearing was held on October 28, 1970, at Cum-berland, Maryland, before Hearing Officer Joseph L.Kane. Following the hearing, and by direction of theRegionalDirector for Region 5, this case was trans-ferred to the National Labor Relations Board for con-sideration. Briefs have been filed by the Petitioner andthe Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in thiscase, the Board finds:Prior to its merger into Local 692, Local 886 was anamalgamated local of the Retail Clerks InternationalUnion, representing employees at some 11 stores in1The unit is described as "All employeesin theCompany's Cumberland,Maryland,retail store,excludingthe storemanager,assistant store manager,guards, professionalemployees,and supervisorsas defined in the NationalLabor Relations Act."six adjacent counties in the western portion of Mary-land and West Virginia. At the time of its mergerwith Local 692 on March 1, 1970, Local 886 hadapproximately 500 members.2 Local 886 had a fullcomplement of officers elected by members of theLocal, but most of its business was conducted by Rob-ert J. Brown, its secretary-treasurer and businessagent, who was the only full-time official of Local 886.Prior to the merger, Brown maintained an office inCumberland, Maryland, from which he conductedthe business of the Local throughout the six counties.When Local 886 was still in existence, it held officialmonthly meetings of the membership in Cumberland.The record shows, however, that ratification of con-tracts for the individual stores represented by theamalgamated Local 886, and any other decisions pe-culiar to the particular units, were made only by mem-bers of the individual units involved. At the time ofthemerger,Montgomery Ward, the Employer in-volved in the case before us, employed about 50 unitemployees, 31 to 33 of whom were dues-paying mem-bers of Local 886. The contract between MontgomeryWard and Local 886 contains a modified union-secu-rity clause.Local 692 is a larger amalgamated Local of theRetailClerks InternationalAssociation, spanningareas of Maryland, West Virginia, and Virginia. Atthe time that Local 886 was merged into Local 692,the latter Local had some 11,000 members. Again, therecord does not establish the total number of employ-ees represented by Local 692. For years preceding theApril 1, 1970, merger, Local 692 had maintained aclose working relationship with its smaller sister Local886, providing such services as legal representation toLocal 886 and covering 886-represented employeesunder the Local 692 pension and health and welfareplans. After numerous discussions, starting in 1964,with officers of Local 692 about the precarious finan-cial condition of Local 886, the Executive Board ofLocal 886 eventually agreed with the Executive Boardof Local 692 to seek a merger of the two locals. Afterapproval of the proposed merger was received fromRCIA headquarters and further approval was givenby the Executive Board of Local 886, a special meet-ing of Local 886 was held on January 25, 1970, whichwas attended by approximately 114 members. Theyvoted almost unanimously to approve the merger.'2 The record doesnot establish the numberof employees,as opposed tomembers, represented by Local 886 in theI l stores at which it held bargain-in§ rightsThe Employer has raiseda question as to whether all membersof Local886 were givenadequatenotice of the meetingat whichthe merger vote wastakenRobertJBrown,the business agent of formerLocal886, testified thathe andhis secretary, on January 9, 1970,mailed such notices,together withcopies ofthe merger resolution,to all 500 members listed in his office filesOnly three such noticeswere returned to his officeas undeliverable Theevidence proffered by the Employer to prove inadequatenotice to membersContinued188 NLRB No. 87 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the merger, Local 886 transferred its assets toLocal 692 and ceased to exist. However, BusinessAgent Brown was designated by Local 692 as thebusiness agent for the 11 bargaining units which for-merly were represented by Local 886, and he contin-ues to service these bargaining units from hisCumberland office precisely as he did before themerger. Brown has also been elected to a 3-year termon the Executive Board of Local 692. Prior to themerger, the membership of Local 886 met at monthlymeetingsof that Local; such monthlymeetings arestill held for members formerly represented by Local886, although the meetings now serve an information-al purpose rather than an official one. At the meet-ings,Brown informs the members of currentdevelopments and elicits from the membership theiropinions about pending issues, which he then relaysto the monthly meetings of the membership of Local692 that are held in Baltimore. Of course, all of theformer members of Local 886 are now members ofLocal 692 and are entitled to attend the membershipmeetingsof Local 692in Baltimore,which is locatedabout 135 miles from Cumberland. The merger hasnot affected the procedures previously employed withregard to matters of special interest to each individualunit: for example, just as before the merger, onlymembers of the Montgomery Ward bargaining unitwill vote on the question of ratification of bargainingcontracts negotiated for that unit by Business AgentBrown.Of the 11 employers formerly in a bargaining rela-tionship with Local 886, 10 have agreed to continuebargaining with Local 692 as the representative oftheir respective employees. Montgomery Ward, how-ever, has refused to do so, contending, among otherthings, that Local 692 is not a true continuation of thecertified union and that the failure to permit all em-ployees formerly represented by Local 886 to vote onthe question of merger denied these employees theirbasic statutory right to choose their bargaining repre-sentative. In response to Montgomery Ward's refusalto extend recognition to Local 692, that Union haspetitioned this Board to amend the certification givenis in itself quite inadequate.The parties merelyenteredinto the record astipulationthat, pnor to theheanng,the Employer's attorneys had inter-viewed,amongothers, 23 Local886 membersemployed at the MontgomeryWard store, thatI1 of these membersstated to the attorneys that they didrecall receivingthe January9 letter, and that theother12members gavestatements to the effectthat they did notrecall receivingthe January9 letterOne oftheselatter 12, Chester Davis, the only employee who testified on thisissueat the hearing,contradictedhis earlier statementgiven to theEmployer'sattorneys and stated that, afterfurther thought, he did recallreceiving notice of the mergerpriorto the meeting.In light of Brown'sunequivocal testimony,as contrastedto the insubstantiality of theevidenceoffered bythe Employer,we concludethat propernoticeof the mergermeeting was givento allmembers ofLocal 886. It is undisputed that noticewas not givento employeesrepresentedby Local 886 who were not, in fact,members ofthat Localin 1958 to Local 886 as representative of the Mont-gomery Ward employees, substituting therefor Local692 as the certified representative.We shall grant the requested amendment of thecertification. In our view, the change of representa-tion of the Montgomery Ward employees from asmall amalgamated local to a larger amalgamated lo-cal, both affiliated with the same International union,has effected no substantial change in the identity ofthe bargaining representative. The obligations owedto the International union by the employee-membersof the Montgomery Ward bargaining unit remain thesame after the merger. Business Agent Brown contin-ues to service the employees of the stores which for-merly recognized and bargained with Local 886 and,as a member of the Local 692 Executive Board, herepresents the interests of the employees in the formerLocal 886 bargaining units. Although the 30-oddMontgomery Ward members no longer are able tovote for officers chosen from a limited group of 500members, they are permitted to vote for officers andExecutive Board members selected from the 11,000members of Local 692. Importantly, employee-mem-bers of each bargaining unit previously representedby Local 886 continue to exercise significant controlover their own destiny by retaining the power to ratifybargaining contracts and to make decisions on similarmatters affecting their own units without interventionby other members of Local 692. The Employer pointsout that, prior to the merger, the 31-33 employees ofMontgomery Ward who were members of Local 886represented about 7 percent of the total membershipof Local 886, and thus had some influence in thedecisions made by that organization, whereas these 30or so members represent a much smaller proportionof the membership of Local 692. One assumption un-derlying this contention is that theMontgomeryWard members used to vote as a bloc, which may ormay not be so. At any rate, we disagree with theEmployer's position that the fact that MontgomeryWard employees comprised about 7 percent of themembership of Local 886 allowed them to exercise a"considerable voice" in the affairs of the Local whichhas been meaningfully diminished by the merger.Similarly, we are unpersuaded by the Employer's ar-gument that the representation of Montgomery Wardemployees has been effectively diluted by the factthat, within Local 886, employees of retail departmentstores amounted to 37 percent of the total member-ship, whereas such nonfood store employees compriseonly 23.5 percent of the membership of Local 692. Weconsider this change to be of relatively slight material-ity to the question of the basic identity of the certifiedunion and the petitioning union.We conclude, therefore, that the requested substitu-tion of Local 692 for Local 886 as the certified repre- MONTGOMERY WARD & CO., INC.sentative of the employees in the Montgomery Wardunit insures to these employees a substantial continui-ty of their present organization and representation.4Having concluded that there has been no change inthe essential identity of the bargaining representative,the question of whether all employees in the Mont-gomery Ward bargaining unit should have been al-lowed to vote on the merger becomes irrelevant.'4United StatesGypsumCompany,164 NLRB 931 In contrast to the factualsituation inGulf Oil Corporation,135 NLRB 184,cited by the Employer, therecord before us shows that the basic identity, rights,and obligations of thegroup of employees formerly represented by Local 886 have not been signifi-cantly affected by the mergerS In approving the amendment of the certification here, Member Jenkinsispersuaded that the change to Local 692 from Local 886 is substantially atechnical one, inasmuch as both locals are affiliated with the same Interna-tional Union and an overwhelming majority of union members voted for thechange after proper notice.However, Member Jenkins reaffirms his view thatwhenever there is a substantive change in the bargaining representative, allemployees in the bargaining unit, whether or not members of the union, must553While we shall, accordingly, grant the petition toamend the certification, the amendment is not to beconsidered as a new certification of a recertification.ORDERIt is hereby ordered that the certification of repre-sentativeissued inCase 5-RC-2513 on August 13,1958, to Retail Store Employees Union, Local 886,affiliatedwith Retail ClerksInternationalAssocia-tion,AFL-CIO, be, and it hereby is, amended bysubstituting therein "Retail Store Employees Union,Local 692, affiliated with Retail ClerksInternationalAssociation, AFL-CIO," for "Retail Store EmployeesUnion, Local 886, affiliated with Retail Clerks Inter-national Association, AFL-CIO."be given anopportunityto participate in determining that bargaining repre-sentativeCfNorth ElectricCompany,165 NLRB 942,943 (dissenting opin-ion)